FILED
                             NOT FOR PUBLICATION                               JUL 13 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARGARITA CARDENAS DE                            No. 07-73072
CASTANEDA; FRANCISCO
CASTANEDA CARDENAS; HUBER                        Agency Nos. A095-194-893
CASTANEDA CARDENAS; REYNA                                   A095-447-210
CASTANEDA CARDENAS,                                         A095-449-448
                                                            A095-449-449
              Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 11, 2011
                                Pasadena, California

Before: FERNANDEZ, RYMER, and TALLMAN, Circuit Judges.

       Margarita Cardenas de Castaneda and three of her children, all natives and




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
citizens of Mexico, petition for review of a BIA decision denying their motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Petitioners failed to exhaust their sole claim, ineffective assistance of

counsel, by raising that issue before the BIA in a motion to reopen. As a prudential

matter, when such claims relate to attorney conduct that occurred prior to and

during the removal proceedings, as they do here, “the BIA [is] the appropriate

body to first pass on the claims in order to generate a proper record for review.”

Puga v. Chertoff, 488 F.3d 812, 815 (9th Cir. 2007). Though petitioners may not

have realized they had such a claim until their new counsel was appointed, the

period to file a motion to reopen may be equitably tolled during periods where

petitioners are receiving ineffective assistance of counsel. Iturribarria v. INS, 321
F.3d 889, 898 (9th Cir. 2003). We therefore deny the petition.

      DENIED.